Citation Nr: 0301832	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-03 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for a right thigh 
disorder.

2.  Entitlement to service connection for a right ankle/foot 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to 
February 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for a right thigh condition and a right ankle 
condition.  He subsequently perfected a timely appeal 
regarding these issues.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating 
that a right thigh disability, i.e., a fracture of the femur 
with surgery, had its onset prior to the veteran's entrance 
into his period of active service.

2.  The credible and probative evidence of record shows that 
the veteran's right thigh disability did not undergo an 
increase in severity during service.

3.  The preponderance of the evidence demonstrates that a 
chronic right ankle disability was not incurred in or 
aggravated by service, nor is such a disability etiologically 
related to service.


CONCLUSIONS OF LAW

1.  The evidence establishes that the veteran sustained a 
fracture of the right femur in 1969, prior to his induction 
into service; the presumption of soundness at entrance into 
service is rebutted by clear and unmistakable evidence.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2002).

2.  Service connection for a right thigh disability, by 
aggravation, is not warranted.  38 U.S.C.A. §§ 1110, 1153 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.306 (2002).

3.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. §§  3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to the 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the statement 
of the case (SOC) provided by the RO in March 2002, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate the claim 
presented.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).

In correspondence from the RO dated in June 2001, the veteran 
was advised of the provisions of the VCAA, and notified that 
VA would make a reasonable effort to obtain any additional 
evidence which might be identified as pertinent to his 
claims.  He was advised of what evidence the RO would attempt 
to retrieve, and of his responsibilities in obtaining such 
evidence (e.g., adequately identifying such records).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder.  Neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C. § 5107(b) (West Supp. 
2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran had active military service from late December 
1974 to early February 1975, totaling under 40 days of active 
service.  

In May 2001, the veteran filed a claim for VA compensation 
maintaining that a foot condition was aggravated by service.

The service medical records include a note from the veteran's 
private physician dated in December 1974, just prior to the 
enlistment examination.  The doctor stated that the veteran 
had sustained a closed, comminuted fracture of the mid shaft, 
right femur, in September 1969 and underwent surgical open 
reduction with internal fixation by intramedullary rod, the 
same day.  It was noted that, when he had last been seen in 
May 1972, X-rays showed solid healing and the veteran was 
advised that the rod could be removed at any time.  The 
doctor noted that he had not seen the veteran since, and 
assumed that the rod was still in place. 

The service medical records reflect that, upon enlistment 
examination conducted in December 1974, clinical evaluation 
of the lower extremities and feet was normal.  A scar of the 
right thigh was the only clinical abnormality noted.  A 
history of a fractured right femur, not considered disabling, 
was also noted.  The report further indicated that a femur 
pin had been inserted.  In late December 1974, the veteran 
was seen due to complaints of right thigh pain.  Clinical 
evaluation at that time was within normal limits.  A 
diagnosis of residuals of a fracture of the right femur, with 
a "K-rod" in place, was made. 

The service medical records also show that, in January 1975, 
the veteran was seen due to a 3-day history of a sprained 
ankle.  An examination revealed minimal swelling and good 
range of motion.  X-ray films were negative for a fracture.  
A diagnosis of right ankle sprain was made and the injury was 
treated with an Ace bandage.  The veteran was returned to 
duty with a profile.  In January 1975, the veteran was seen 
due to complaints of pain in the right leg due to a previous 
fracture.  A separation examination was conducted in mid-
January 1975, at which time clinical evaluation of the lower 
extremities was abnormal, due to status post open reduction 
and internal fixation of the right femur, with K-rod.  It was 
determined at that time that the veteran was not qualified 
for induction.

Post-service, the record includes private medical evidence 
dated in May 2001, at which time the veteran was seen for 
complaints of right knee and ankle pain.  A history of a 
fractured femur 15 years previously, and a pin running the 
length of the femur were noted.  It was also reported that 
the right leg was 2 to 3 inches shorter than the left.  The 
veteran complained of intermittent pain of the right knee and 
ankle.  An examination of the knee revealed some tenderness, 
no effusion, full range of motion, and no ligament 
abnormalities.  An examination of the ankle revealed no 
swelling and no specific findings.  An assessment of right 
knee and ankle pain, status post rod insertion for femur 
fracture, was made.  The doctor commented that he did not 
think that this was the source of the pain, but would check 
this. 

The record also contains a private medical record dated in 
October 2001, at which time an impression of upper 
respiratory infections was noted, but no pertinent findings 
regarding the veteran's claimed right leg and ankle 
conditions were made.


In February 2002, the veteran completed a medical history 
form indicating that he had been treated at the VA medical 
facility in Bakersfield, CA, for unspecified conditions on 
unspecified dates.  Records from this facility were 
requested, but no medical records for the veteran were 
located.  

III.  Pertinent Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that, with chronic disease shown as 
such in service (or within an applicable presumptive period 
under38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).




A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2002).

History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 
F.3d. 1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a), (b) (2002).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

IV.  Analysis

The veteran maintains that a right thigh disability pre-
existed service and was aggravated therein.  He contends that 
the right ankle/foot disability was initially sustained in 
service, secondary to the right leg disability.

As to both claimed conditions, the Board must determine 
whether, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), 
the presumption of soundness is rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
a disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The determination of 
whether there is clear and unmistakable evidence that a 
defect, infirmity, or disorder existed prior to service 
should be based on "thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

In this case, the Board believes that the evidence clearly 
establishes that a right thigh disability existed prior to 
service.  The service medical records contain a note dated in 
December 1974 from the veteran's private doctor attesting 
that the veteran had sustained a closed, comminuted fracture 
of the mid shaft of the right femur in September 1969, and 
underwent surgical open reduction with internal fixation by 
intramedullary rod at that time.  The enlistment examination 
dated in December 1974 also notes a history of this previous 
fracture.  The Board concludes that this constitutes clear 
and unmistakable evidence that a right thigh defect, 
infirmity, or disorder existed prior to service.  Thus, as to 
the claimed right thigh condition, the Board finds that this 
evidence is sufficient to overcome the presumption of 
soundness in this case.


With regard to the claimed right ankle disability, the 
veteran does not allege, nor does the evidence reflect, that 
this condition existed prior to service.  As to this 
condition, there is no contemporaneous medical evidence of 
record to support a finding that the veteran had a right 
ankle defect, infirmity, or disorder which preexisted his 
entry into active duty.  Accordingly, as to any right ankle 
or foot condition, the veteran is afforded the presumption of 
soundness as found under 38 U.S.C.A § 1111.  

With respect to the claimed right thigh condition, the next 
question the Board must address is whether the veteran's pre-
existing, post-fracture disability underwent a permanent 
increase in severity as a result of his military service.  As 
noted above, the pertinent regulations provide that, in order 
to establish service connection by way of aggravation, it 
must first be shown that there was an increase in severity of 
the condition during service.

Having reviewed the complete record, the Board finds that 
there is no competent medical evidence showing that the 
veteran's right leg disability underwent a permanent increase 
in severity during his period of active duty.  As discussed 
herein, the service medical records document that the veteran 
complained of right thigh pain from essentially his induction 
into service in late December 1974 until mid-January 1975, 
when it was determined that he was not qualified for 
induction.  The veteran's problems were attributed to the 
pre-service fracture of the femur and surgery which required 
the placement of a K-rod.  During service, essentially no 
objective or clinical findings pertaining to the right thigh 
were documented during service, aside from pain.  Temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  In 
this case, the service medical records are negative for any 
evidence of a worsening of the underlying right thigh 
disability.


With respect to the right ankle, the service medical records 
reflect that, in January 1975, the veteran was seen due to a 
3 day history of a sprained ankle.  An examination revealed 
minimal swelling and good range of motion.  X-ray films were 
negative for a fracture.  A diagnosis of right ankle sprain 
was made, and the injury was treated with an Ace bandage.  
The veteran was returned to duty with a profile.  Thereafter, 
the service medical records make no further mention of right 
ankle problems, and there was no right ankle disability 
mentioned on the January 1975 separation examination.  In 
essence, the service medical records reflect that, although a 
right ankle sprain occurred during service, it appears to 
have been acute and to have resolved by the time of the 
veteran's separation.

In order for the claimant to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence (or in certain circumstances, 
lay evidence) of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

In this case, the Board now turns to the matter of current 
disability.  The only pertinent post-service medical evidence 
consists of a private medical record dated in May 2001, 25 
years after the veteran's separation from service.  That 
record documented the veteran's complaints of right leg and 
knee pain, and noted a history of a fractured femur.  
Essentially, clinical examinations of the right knee and 
ankle were entirely normal, except for tenderness of the 
right knee.  An assessment of right knee and ankle pain was 
made, which the doctor did not believe was attributable to 
the status post rod insertion for femur fracture.  

The private medical evidence reflects that no functional 
impairment of the right leg, ankle, or foot has been 
identified post-service.  While the Board does not dispute 
that the veteran has symptoms of pain and tenderness of the 
right knee and ankle, these symptoms do not represent a 
finding of an underlying disability of either the right thigh 
or right ankle, inasmuch as they are productive of no 
physical or functional impairment.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (service connection may not be 
granted for symptoms unaccompanied by a diagnosed 
disability).

The Board also finds the absence of any documentation of 
medical treatment from the time of the veteran's discharge 
from service in 1975 until the private medical record dated 
in May 2001 (at which time the veteran filed his original 
claim) to be significant and probative.  The veteran 
indicated in statements that his right leg disability became 
symptomatic during service, causing a right ankle disability, 
and resulting in chronic right leg and right ankle problems 
since service.  However, the evidentiary record reveals no 
record of any treatment or right leg and/or ankle from 1975 
until 2001.  Furthermore, the record does not include medical 
evidence or an opinion which etiologically links the 
veteran's current complaints of right leg and ankle problems 
and service.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

The Board recognizes the veteran's sincere belief that his 
claimed right thigh and ankle/foot disabilities were incurred 
in or aggravated by service.  However, the veteran has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence as to the matters of causation 
and aggravation in conjunction with his claimed disabilities.  
See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge," aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In conclusion, the Board finds that the preponderance of the 
evidence establishes that the veteran's pre-existing right 
thigh disability was not aggravated during service, and that 
a chronic right ankle/foot disability was not incurred in 
service.  Thus, the benefits sought on appeal must be denied.



ORDER

Entitlement to service connection for a right thigh 
disability is denied.

Entitlement to service connection for a right ankle/foot 
disability is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

